Mr. Justice Dever delivered the opinion of the court. 5. Workmen’s Compensation Act, § 12*—when evidence tends to show contribution to support of parents. Evidence held to tend to show the deceased had contributed to the support of his parents within five years prior to his death, in proceedings for compensation under the Workmen’s Compensation Act of 1911. 6. Workmen’s Compensation Act, § 12*—when coroner’s verdict is admissible in evidence. The verdict of a coroner’s jury held properly admitted in evidence, in proceedings for compensation under the Workmen’s Compensation Act of 1911. 7. Workmen’s Compensation Act, § 8*—when evidence is sufficient to sustain an award of compensation for death. In proceedings for compensation for the death of an employee. under the Workmen’s Compensation Act of 1911, evidence held sufficient to sustain an award of $3,500 where the employee had been earning the average weekly wages of $17.23.